EXHIBIT 12.2 TEXTRON INC. INCLUDING ALL MAJORITY-OWNED SUBSIDIARIES COMPUTATION OF RATIO OF INCOME TO FIXED CHARGES (unaudited) (In millions, except ratio) Six Months Ended July 3, 2010 Fixed charges: Interest expense* $ Estimated interest portion of rents 16 Total fixed charges $ Income: Income from continuing operations before income taxes $ Fixed charges Adjusted income $ Ratio of income to fixed charges * Includes interest expense on all third-party indebtedness, except for interest related to unrecognized tax benefits, which is included in income tax expense.
